Title: From John Quincy Adams to Thomas Boylston Adams, 29 March 1801
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother
Berlin 29. March 1801.

I received last evening your letter of 31. January, enclosing your annual account and a copy of Dr: Tufts’s. With this punctuality, as well as with your management of my affairs in general I am very well satisfied. With regard to that portion of my property which had become desperate or precarious before it came into your hands, I only wish you not to remit your attention, though I am far from being sanguine in the expectation that it will be of much avail—To  as you observe is not an agreeable employment, but it is often a necessary and a useful one—Upon this point however I can safely depend upon your discretion.
There are in your account charges on both sides which I think erroneous, and several particulars, concerning which I wish for further explanation. Perhaps the mistake is on my side, in which you will easily clear it up.  If it be on your’s I am sure you will be equally ready to rectify it.
There is one uniform principle upon which every article of your account with me must be formed, which is this. Every sum of money great or small which you pay out, as representing me, you ought to charge on the debit side of the account—And every sum, which you receive, in like manner, belongs to the credit side.
Now, under the date of Decbr 31. 1800—You have charged 216 dollars 66 cents, to the debit side, for a “Balance of Cash in bank passed to my credit.” This I do not understand. A balance passed to my credit, cannot stand to my debit—If it is a balance  you should receive it, and charge it in my account as received, upon the credit side. In that case the charge ought to be transferred from one half of the account to the other, and  increases the balance in my favour by 438 dollars and 32 cents.
But I confess I know not from what source a balance in bank can be due to me, different from the balance which must be composed of the monies accruing from interest &c, which are already allowed in your credit charges—It appears to me, that I have nothing to do with the account which in my name you keep with the bank—That is an affair between the bank and you. A balance in bank is of itself neither a receipt nor a payment. It must arise from sums accruing in interest &c, which being already charged in your account to my credit, cannot again be charged to my debit. Under this point of view, this charge ought then to be deducted from the debit side, but not transferred to the other. The balance in my favour would thus be increased by 216 dollars 66 cents.
On the credit side under the date of Octr 27. you have charged 10 dollars 65 cents, for “Broker’s commissions,” upon the bills of exchange which at that time you drew.—But if the broker’s commissions ought to be charged at all, it should be, not on the credit, but on the debit side. They are not a receipt but a payment.
I say if they ought to be charged at all, because it seems to me that in justice and equity, the broker’s commissions ought to be considered as included in the commission of  pr cent allowed you for transacting my business. Negotiating the bills is an essential part of the agency, quite as much as drawing or figureing them—If you employ therefore a broker to do it for you, he is for that purpose a subordinate agent, and his fees ought to be, not a distinct charge against me, but to come out of your commission.—If this idea be just the charge with to be deducted from the credit side but not transferred to the other.——and the balance in my favour will thus be reduced by 10 dollars 65 cents.
On the same credit side, under the date of 14  and  jany you have charged 27 dollars 11 cents for amount of Dr: Tufts’s commissions for 1799 and 1800—This charge is on the right side of the account, but it is too large Dr: Tufts’s commission, charged in his two accounts amount only to 23 dollars 86 cents—This mistake appears to have arisen from your having added the balance, of Dr: Tufts’s account for 1799 to his commissions in that for 1800. The amount of commissions charged in his account of 1799, is 9 dollars 50 cents. If I am right in this, the balance in my favour will be reduced by 
The balance in my favour, stated in your account, is 542 dollars  cents—But you have added under it as said in bank to my credit 587 Dollars. How can it happen that the cash in bank to my credit should be larger than the balance of your account?
Your charge of 206 Dollars 60 cents, as Commission 5 per Ct including all charges, is hardly  commission of 5 per cent should be charged singly and  and every other charge  judge of this propriety. The charge of  your account you I think  dollars  cents.  the amount of the  with the deduction of the charges for balance of old account, for broker’s and Dr: Tufts’s commission  Upon these by virtue of our agreement, no commission is chargeable. Upon all the rest it is. But, what charges constitute the difference between the 271 dollars 3 cents and the 286 dollars 60 cents, I know not.
Since writing the above it has occurred to me, that perhaps the brokers who sold your bills, deducted their commissions from the proceeds of the bills themselves, and if that was the case, this charge in your account stands right and needs no further explanation.You sir! immediately perceive that the only object of any  upon which I need further explanation is that of 215 Dollars 66 cents on the debit you will judge and minute attenion in me to have  much about it—But  of accounts between minute attention and carelessness I know of no medium. And  by my nature I have too much remembrance
I have therefore to request that you would give a full and patient application of mind, first to understand the force of the above observations and then to solve my difficulties, or rectify my mistakes.
Your charges for the proceeds of the bills of exchange have not yet explain’d to me, what the medium of exchange between Philadelphia and London is—Your 66 2/3 and 72 1/2 per cet: is still perfect Arabic to me. But I find by the proceeds of the bills, that the first £500 sold for 4 dollars 53 cents to the pound sterling and the second for 4 dollars 53 cents to the pound sterling and the second for 4 dollars 60 cents—The difference between them therefore is not of 2 1/2, but of about 1 1/3 .—The merchants and brokers in all countries, endeavour to make this matter of exchange an inexplicable jargon—a mystery of the trade, but every person who has any thing to do with it, ought to understand it thoroughly.
I hope you will ere long receive one of my letters of Feby: 7, 14, or 24 and draw my monies from England—I wish to have no property dependent upon what may happen in that country.
To keep my letters upon private business entirely distinct from all others, I shall mingle no other subject with it in this—I therefore only enclose a little item for your friend Oldschool.
Yours affectionately,
John Q. Adams